[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
RE: PLAINTIFF'S MOTION FOR CONTEMPT
CODED NO. 106
The plaintiff has filed a motion for contempt, coded 106. The court finds that on January 13, 1997, an order was entered for the defendant to pay $145 per week to the plaintiff as support pendente lite, and $75 per week as alimony pendente lite retroactive to December 23, 1996. The court finds that as of August 31, 1997, the amount of arrearage is $3885. The court finds that the defendant has failed to prove inability to comply with a court order and therefore finds him in contempt of court. The court enters the following orders: (1) interest on the $3885 run at the rate of 10 percent per annum effective on the date this order is filed; (2) the arrearage is to be paid at the rate of $35 per week commencing one week after this order is filed with payments first applied to interest and then applied to principal; (3) defendant is to pay counsel fees to counsel for the plaintiff in the amount of $100 by December 15, 1997.
Axelrod, J.